NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           OCT 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JINHU ZHAO,                                      No. 09-73955

              Petitioner,                        Agency No. A099-889-985

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted October 6, 2014
                             San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       Jinhu Zhao petitions this court to review the Board of Immigration Appeals’

(“BIA”) dismissal of his appeal from the Immigration Judge’s (“IJ”) denial of his

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). We deny the petition in part and dismiss the petition in part.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Because the IJ’s adverse credibility determination, which the BIA adopted, is

supported by substantial evidence, we reject Zhao’s challenge to the adverse

credibility finding. See Jie Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). Under

the REAL ID Act, credibility determinations must be made “[c]onsidering the totality

of the circumstances,” and may be based on “all relevant factors.” 8 U.S.C.

§ 1158(b)(1)(B)(iii). Substantial evidence supports one or more of the following

material inconsistencies on which the IJ based her adverse credibility finding: (i)

inconsistencies in the facts of Zhao’s conversion to Christianity, (ii) inconsistencies

in the details of the harm Zhao allegedly received while in detention, (iii)

inconsistencies in Zhao’s statements regarding his livelihood in China, and (iv)

inconsistences regarding Zhao’s religious practice in the United States. The evidence

does not “compel[] a contrary result,” as is required to overturn an IJ’s adverse

credibility determination. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)

(citation omitted).

      Because Zhao failed to exhaust his due process arguments before the BIA, we

dismiss his petition to review the BIA’s decision as to his due process claims. See Sola

v. Holder, 720 F.3d 1134, 1136 (9th Cir. 2013) (“[C]hallenges to procedural errors

correctable by the administrative tribunal, must be exhausted . . . .” (quoting

Sanchez–Cruz v. INS, 255 F.3d 775, 780 (9th Cir. 2001))). Although an applicant for

                                           2
asylum “need not use precise legal terminology to exhaust his claim” or “provide a

well developed argument to support his claim, . . . he must put the issue . . . before the

BIA such that it had the opportunity to correct its error.” Arsdi v. Holder, 659 F.3d

925, 929 (9th Cir. 2011) (internal quotation marks and citation omitted).

       In his brief before the BIA, Zhao asserted that “[t]he IJ reached her decision

with respect of [sic] [Zhao’s] credibility in part upon a preconceived notion that based

on [Zhao’s] inability to articulate key facts, he was not credible,” and that this “led the

IJ to reach an irrational decision as to [Zhao’s] credibility.” This recitation was

insufficient to put the BIA on notice that Zhao intended to make due process

arguments based on bias, improper translation, and an inability to present

corroborating evidence.

       DENIED IN PART and DISMISSED IN PART.




                                            3